UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALEXIS MONDRAGON,
                                 Plaintiff,
                                                                      15-CV-2529 (JPO)
                      -v-
                                                            ORDER ADOPTING REPORT AND
 LEONARD KEFF, et al.,                                          RECOMMENDATION
                                 Defendants.


J. PAUL OETKEN, District Judge:

        On January 20, 2016, the Court directed the entry of default judgment in favor of Plaintiff

Alexis Mondragon and against Defendants Leonard Keff, Eric Raphael Schamma, Keff

Enterprises, LLC, and Keff NYC, Inc., and thereafter referred this matter to Magistrate Judge

Kevin Nathaniel Fox for an inquest on damages. (Dkt. Nos. 21, 23.) The damages inquest was

later reassigned to Magistrate Judge Barbara Moses.

        Magistrate Judge Moses conducted a thorough and careful inquest and issued a Report

and Recommendation (the “Report”) that this Court award damages as specified in the Report.

(Dkt. No. 31.) The Court has reviewed the Report.

        No party filed a timely objection to the Report; therefore, the Court reviews it for clear

error. See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”); see also Borcsok v. Early, 299 F. App’x 76, 77

(2d Cir. 2008). Magistrate Judge Moses’s well-reasoned Report presents no such errors and is

therefore fully adopted by this Court.

        Accordingly, damages are awarded as calculated in the Report.




                                                   1
      The Clerk of Court is directed to close this case.

      SO ORDERED.

Dated: June 19, 2019
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge




                                                2
